Exhibit 10.1

[g02yfb3y5yju000001.jpg]



Corporate Headquarters
40W267 Keslinger Road

PO Box 393
LaFox, IL 60147-0393 USA

 

December 14, 2018

 

Mr. Trey McIntyre III

4134 Birkshire Heights

Fort Mill, SC 29708

 

Re:  Amendment 2 to the Employment, Nondisclosure and Non-Compete Agreement
Dated June 15, 2015

 

Dear Trey:

Effective January 6, 2019, RICHARDSON ELECTRONICS, Ltd. ("Employer") and Trey
McIntyre (“Employee”) agree to the following changes to the Employment,
Nondisclosure and Non-Compete Agreement ("Agreement") between Employer and
Employee dated June 15, 2015:

 

•

Article Two, Section 2.01:  Base Salary.  During the Employment Term, the
Employer shall pay to Employee an annual base salary (“Base Salary”) at the rate
of seventy five thousand dollars ($75,000) (reduced by any applicable
withholding), payable in installments as are customary under the Employer’s
payroll practices from time to time. The Employer at its sole discretion may,
but is not required to, review and adjust Employee’s Base Salary from year to
year; provided, however, that, except as may be agreed in writing by Employee,
the Employer may not decrease the Base Salary. No additional compensation shall
be payable to Employee by reason of the number of hours worked or by reason of
hours worked on Saturdays, Sundays, holidays or otherwise.

For clarity, no other changes to Employee’s Compensation and Benefits shall be
modified from the Agreement.  Employee shall continue to receive $1,000 monthly
car allowance as well as current health benefits per the terms offered by the
Employer to all its employees.

 

•

We anticipate the Employee shall work 30 hours per week and shall have the
flexibility to choose his hours and location of work.  

 

•

Section 1, Article 1.03 Duties. Employee shall perform such managerial duties
and responsibilities as may be assigned by the Employer’s Executive Vice
President, Richardson Healthcare or such other person as the Employer may
designate from time to time. Employee will adhere to the policies and procedures
of the Employer, including, without limitation, its Code of Conduct, and will
follow the supervision and direction of the Executive Vice President, Richardson
Healthcare, or such other person as the Employer may designate from time to
time, in the performance of such duties and responsibilities. Employee will work
to help improve the business and best interests of the Company. Employee will
use all reasonable efforts to promote and protect the good name of the Company
and will comply with all of his obligations, undertakings, promises, covenants
and agreements as set forth in this Agreement. Employee will not, during the
Employment Term and for a period of five (5) years following the termination of
employment



Phone: 630.208.2200 | Fax: 630.208.2550 | Email: info@rell.com | Web:
www.rell.com

 

--------------------------------------------------------------------------------



[g02yfb3y5yju000002.jpg]

 

 



 

 



 

 

(including without limitation by way of resignation), engage in any activity
which would have, or reasonably be expected to have, an adverse affect on the
Employer’s reputation, goodwill or business relationships or which would result,
or reasonably be expected to result, in economic harm to the Employer.

 

•

In Article Four, Non-Compete and Non-Solicitation Covenants, the definition of
“Company” shall mean Richardson Healthcare as well as those products and
services relating to the healthcare market that may be sold or managed by other
Richardson Electronics, Ltd. business units (i.e., MRI tubes, MRI repair
services provided by Powerlink).

 

•

Employee’s responsibility shall include the following:

 

o

supporting the sales team with general advice

 

o

helping the sales team close immediate opportunities

 

o

offering advice on the closing of big deals and customer strategies

 

o

helping to maintain existing industry relationships

 

o

helping the team analyze and secure the inventory needed to support the current
and future operations.

 

 

 

•

Employee is not required to travel outside of Employee’s home area.

 

•

Both parties agree to review this Agreement every six months and mutually agree
on any changes.

 

•

All terms not set forth herein shall remain the same as the Agreement.

 

Please review the terms and conditions given above, sign this Amendment, keep
one copy for your records, and return the other copy to us. Please do not
hesitate to contact me should you have any questions or concerns.

Sincerely yours,

[g02yfb3y5yju000003.jpg]

Wendy Diddell

COO

 

 

I accept the terms and conditions given above.

 

 

 

 

Signature: /s/ Trey McIntyre  Date of Signature12/18/18

 

 

 

 

 

 

www.rell.com